Title: To George Washington from Colonel Daniel Brodhead, 14 May 1779
From: Brodhead, Daniel
To: Washington, George



Dear Genl
Pitsburgh May 14th 1779

I am just now fitting out about one hundred & fifty men to escort a small quantity of Salt Provisions to Fort Laurens. Indeed I cannot conveniently send a larger party, as the Indians are at present very troublesome on the frontier of Westmoreland County. and a larger party would consume all the Salt Provisions on the March, for fresh I have none save a little Flour, to supply them with.
Inclosed is a Letter or Speech from the Delaware Chief at Coochocking & another from the Wyondat half King, also Copy of a Letter from the Revd Mr Hackenwelder. It appears that the Western Nations are not hostile at present as no mischief has been done down the River for some time past, except what may be done by the Shawnese about Kantucke & the Falls of ohio.
It is said Colo. Rawlins is on his March on this side old Town but I have not received a line in answer to two Letters I wrote him by express.
The Spies I sent to the Seneca Country are not yet returned. I sent two whiteman up the Alleghany to reconoitre the Indians supposed rendevous a little above Kittaning but they heard so much firing & saw so many Indian tracks they could not proceed to the place, And now two trusty Delawares have offered their Service to go & bring me the necessary information.
Captain Stokely informs me that an hundred Waggons with Salt Provisions were oblidged to unload at Bedford a few days ago for want of Forage to subsist the Horses.
I wish my frequent scrawls may not prove troublesome. I have the Honor to be with the most sincere regard & Esteem your Excellencies most obedt Humble Servt
Daniel Brodhead
